Citation Nr: 0912526	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to 
June 1989, from August 1999 to September 1999, and from 
December 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection.  

After the August 2007 supplemental statement of the case 
(SSOC) was issued, additional medical evidence was added to 
the claims folder without the Veteran indicating that he 
waived his right to have the agency of original jurisdiction 
undertake the initial review that evidence.  Generally, when 
such additional evidence is obtained, the appeal will be 
remanded to the RO for issuance of an SSOC.  38 C.F.R. 
§§ 20.1304, 19.31(b) (2008).  A remand is not necessary, 
however, when the Board determines that the benefit to which 
the evidence relates may be fully allowed on appeal.  
38 C.F.R. § 20.1304(c).  Since the Board is granting in full 
the benefit sought by the Veteran, the appeal will not be 
remanded for issuance of an SSOC.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus. 

2.  The Veteran's currently-diagnosed diabetes mellitus 
disability had its onset, and was manifested to a compensable 
degree, within one year following service.  




CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119 and Diagnostic Code 
7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
The Veteran has a current diagnosis of diabetes mellitus, so 
the first requirement for service connection has been met.  
December 2006 C&P Diabetes Exam.  

For certain chronic diseases, the law provides that if the 
Veteran had 90 days of continuous service after December 31, 
1946, and the disease was manifested to a compensable degree 
within one year after separation from service, service 
connection will be presumed, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus is one of the 
chronic diseases for which that presumption applies.  
38 C.F.R. § 3.309(a).  

Here, the Veteran had 90 days of continuous service after 
December 1946.  His diabetes mellitus disability was 
diagnosed more than one year after his separation of service.  
December 2006 C&P Diabetes Exam.  But the December 2006 C&P 
examiner determined that the Veteran's diabetes mellitus 
disability had its onset when the Veteran was 39 years old.  
He provided no rationale as to the time of onset, although 
the record shows that during that first year after service, 
the Veteran had elevated glucose levels.  And there is no 
affirmative evidence showing that the disease did not have 
its onset at age 39.  

The Veteran's discharge was in December 2005 and his 40th 
birthday was in November 2006.  Given the C&P examiner's 
finding that the Veteran's diabetes mellitus had its onset at 
age 39, that disability necessarily had its onset no later 
than one year following service.  Since the requirement for a 
10 percent rating is merely that the disease be manageable by 
restricted diet only, the Veteran's disability was manifested 
to a compensable degree within one year following separation 
from service.  Diagnostic Code 7913, 38 C.F.R. § 4.118.  As a 
result, under the presumption regulations, service connection 
is warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


